PER CURIAM.
Appellant was convicted by a jury of two counts of aggravated assault, two counts of attempted aggravated assault, two counts of false imprisonment, and two counts of attempted false imprisonment. The trial court adjudicated appellant guilty of the first count of aggravated assault and imposed a sentence of three years imprisonment. The court withheld adjudication on the remaining seven counts and imposed concurrent three-year probations on each, to run consecutive to the three-year imprisonment.
*207We affirm the convictions, and the sentences imposed for aggravated assault and false imprisonment. However, the crimes of attempted aggravated assault and attempted false imprisonment are first degree misdemeanors. §§ 777.04(4), 784.-021(2), 787.02(2), Fla.Stat. (1977). The maximum period of probation which may be imposed for a first degree misdemeanor is one year. See Watts v. State, 328 So.2d 223 (Fla. 2d DCA 1976), § 775.082(4)(a), Fla. Stat. (1977). The three-year terms of probation imposed below are thus excessive.
We remand for resentencing on the two counts of attempted aggravated assault and two counts of attempted false imprisonment.
OTT, A. C. J., and RYDER and DAN-AHY, JJ., concur.